Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 25 October 2018. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.
Information Disclosure Statement
	The Chinese patent documents cited in the information disclosure statement of 13 January 2020 have been considered with respect to the provided English abstracts.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: The reference numbers of figure 1. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Paragraphs [0027], [0028], [0038], [0039], [0049] and [0050] teach producing cerium oleate by reacting cesium carbonate and oleic acid in octadecene. There is no cerium source in the disclosed processes. Thus it appears that “cerium oleate” in these paragraphs should be “cesium oleate”. 
In paragraphs [0027], [0038], and [0049], the formula for cesium carbonate should be written using subscripts. 
The specification teaches a method of producing cesium lead halide perovskites, as shown for example in the method examples and the teachings in paragraphs [0002]-[0005]. Paragraphs [0007], [0008] and [00015] teach using cerium oleate in the process, which means the resulting product would be cerium lead halide perovskites; not cesium lead halide perovskites. It appears that “cerium oleate” in paragraphs [0007], [0008] and [0015] should be “cesium oleate”. Appropriate correction is required.
	The abstract of the disclosure is objected to because it teaches using cerium oleate, but based on the teachings in the majority of the specification, it appears that “cerium oleate” in the abstract should be “cesium oleate”. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 4-7 are objected to because of the following informalities:  The term “lead cesium” should be “cesium lead” since that is the conventional formate for inorganic halogenated lead perovskites, as shown by the art of record.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that these claim fail to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in claims 4-7, the method examples and the teachings in paragraphs [0002]-[0005] of the specification. In these claims and teachings in the specification; the inventor or a joint inventor, or for pre-AIA  applications the applicant, has stated the invention is directed to a process for producing halogenated cesium lead perovskite quantum dots, and this statement indicates that the invention is different from what is defined in claim 1-3 and 8-10 because the claimed process produces halogenated cerium lead perovskite quantum dots. 
Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-7 recites the limitation "the inorganic halogenated lead cesium perovskite quantum dots according to claim 1".  There is insufficient antecedent basis for this limitation in the claims since claim 1 does not refer to inorganic halogenated lead cesium perovskite quantum dots and the process of claim1 produces halogenated cerium lead perovskites. 

CN 10673355 and the Ripka et al article teach processes similar to that claimed except the solvent used in the taught second lead halide solutions is not the same as thus used in the initial lead halide solution. It is noted that CN 10673355 teaches halide exchanged halogenated cesium lead perovskite quantum dots in display devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
6/1/21